
	
		II
		111th CONGRESS
		1st Session
		S. 1243
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Hatch (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require repayments of obligations and proceeds from
		  the sale of assets under the Troubled Asset Relief Program to be repaid
		  directly into the Treasury for reduction of the public debt.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Tarp Asset Recycling Act of
			 2009 or the STAR
			 Act of 2009.
		2.Deposit of TARP
			 repayments and proceeds into Treasury to reduce the public debt
			(a)In
			 generalSection 115(a)(3) of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5225(a)(3)) is amended by striking outstanding at
			 any one time and inserting , in the aggregate (or such higher
			 amount, in the aggregate, as has been obligated or expended under this Act as
			 of the date of enactment of the STAR Act of
			 2009).
			(b)Deposit of
			 funds into Treasury
				(1)In
			 generalOn and after the date of enactment of this Act, all
			 repayments of obligations arising under the Emergency Economic Stabilization
			 Act of 2008 (Public Law 110–343), and all proceeds from the sale of assets
			 acquired by the Federal Government under that Act, shall be paid into the
			 general fund of the Treasury for reduction of the public debt, in accordance
			 with section 106(d) of that Act (12 U.S.C. 5216(d)), as amended by this
			 section.
				(2)Conforming
			 amendmentSection 106(d) of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5216(d)) is amended by inserting , and repayments
			 of obligations arising under this Act, after section
			 113.
				
